Case 2:20-cv-08916-JAK-AFM Document 15 Filed 11/20/20 Page 1 of 3 Page ID #:235




 1   Steven W. Ritcheson, Esq. (SBN 174062)
     INSIGHT, PLC
 2
     578 Washington Blvd., #503
 3   Marina del Rey, CA 90292
     Telephone: (818) 744-8714
 4
     Facsimile: (818) 337-0383
 5   Email: swritcheson@insightplc.com
 6   David R. Bennett (pro hac vice pending)
 7     dbennett@directionip.com
     Direction IP Law
 8   P.O. Box 14184
 9   Chicago, IL 60603
     Telephone: (312) 291-1667
10
11
12                               UNITED STATES DISTRICT COURT
13                           CENTRAL DISTRICT OF CALIFORNIA
14
15   ALTAIR LOGIX LLC,                                  Case No. 2:20-CV-08916-JAK-AFM
16                  Plaintiff,                          UNOPPOSED MOTION TO EXTEND
                                                        TIME FOR DEFENDANT TO RESPOND
17           vs.
                                                        TO INITIAL COMPLAINT
18   QNAP INC.,
                                                        Complaint served: October 30, 2020
19                  Defendant.                          Current response date: November 20, 2020
20                                                      New response date: January 11, 2021

21
22           Plaintiff Altair Logix LLC (“Plaintiff”) submit this unopposed motion to extend
23   the time for Defendant to respond to Plaintiff’s complaint:
24           WHEREAS, the Complaint was served by substitute service on October 30,
25   2020;
26           WHEREAS, the current date for Defendant to respond to Plaintiff’s Complaint
27   is November 20, 2020;
28
     Unopposed Motion to Extend Time for Defendant to    1                    Case No. 20-cv-08916 JAK
     Respond to Initial Complaint
Case 2:20-cv-08916-JAK-AFM Document 15 Filed 11/20/20 Page 2 of 3 Page ID #:236




 1         WHEREAS, Plaintiff and Defendant have met and conferred concerning
 2   extending the time within which the Defendant may respond to Plaintiff’s Complaint;
 3   and
 4         WHEREAS, Plaintiff has agreed to an extension of time for Defendant to
 5   respond to Plaintiff’s Complaint.
 6         Accordingly, Plaintiff respectfully moves on behalf of Defendant to extend the
 7   deadline for Defendant to respond to Plaintiff’s Complaint is extended to January 11,
 8   2021. A Proposed Order Granting the Unopposed Motion to Extend Time to Respond
 9   to Initial Complaint is being submitted with this Motion.
10
11   Dated: November 20, 2020                               Respectfully submitted,
12
                                                            /s/ Steven W. Ritcheson
13                                                          Steven W. Ritcheson (SBN 1674062)
                                                            INSIGHT, PLC
14
                                                            578 Washington Blvd., #503
15                                                          Marina del Rey, CA 90292
                                                            Telephone: (818) 744-8714
16
                                                            Facsimile: (818) 337-0383
17                                                          Email: swritcheson@insightplc.com
18
                                                            David R. Bennett (pro hac vice pending)
19                                                            dbennett@directionip.com
20                                                          Direction IP Law
                                                            P.O. Box 14184
21                                                          Chicago, IL 60603
22                                                          Telephone: (312) 291-1667

23                                                          Attorneys for Plaintiff
24                                                          Altair Logix LLC

25
26
27
28

     Unopposed Motion to Extend Time for Defendant to   2                         Case No. 20-cv-08916 JAK
     Respond to Initial Complaint
Case 2:20-cv-08916-JAK-AFM Document 15 Filed 11/20/20 Page 3 of 3 Page ID #:237




 1                                   CERTIFICATE OF SERVICE
 2         The undersigned certifies that on November 20, 2020, the foregoing document
 3   was electronically filed with the Clerk of the Court for the UNITED STATES
 4   DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA, using Court’s
 5   Electronic Case Filing (ECF) system. The ECF system routinely sends a “Notice of
 6   Electronic Filing” to all attorneys of record who have consented to accept this notice
 7   as service of this document by electronic means. Any party not receiving the Court’s
 8   electronic notification will be sent a copy of the foregoing document.
 9
10                                                            /s/ Steven W. Ritcheson
                                                            Steven W. Ritcheson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Unopposed Motion to Extend Time for Defendant to   3                      Case No. 20-cv-08916 JAK
     Respond to Initial Complaint
